                 Case 21-17747-RAM          Doc 11     Filed 08/10/21     Page 1 of 4



                           UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                     Miami Division
                                   www .flsb.uscourts.gov


 In re:

 AIRSEATRANS LLC,                                      Case No.: 21-17747-RAM
                                                       Chapter 11
           Debtor.
                  I
-------------
       CHAPTER 11 CASE MANAGEMENT SUMMARY

          In compliance with Local Rule 2081-l(B), the Debtor-in-Possession, AIRSEATRANS

LLC, files this Chapter 11 Case Management Summary and states:

          The following data represents approximations for background information only and the

information may represent the Debtor's best estimate in response to some of the ensuing questions.


          1.   Date of Order for Relief under Chapter 11 (filing date of petition if voluntary chapter
               11 petition):
                                August 9, 2021

          2.   Names, case numbers and dates of filing ofrelated debtors:

                                None

          3.   Description of debtor's business:

                        The Debtor is a freight forwarder in the flower industry


          4.   Locations of debtor's operations and whether the business premises are leased or
               owned:

                        Doral, Florida Leased premises: 1665 NW 102 Ave, Suite 108, Doral, FL
                33172


          5.   Reasons for filing Chapter 11 :

             The economic climate, most prominently COVID 19, excess overhead, debt structure
and internal management issues. The Debtor qualified for two PPP loans in the amount of
               Case 21-17747-RAM           Doc 11      Filed 08/10/21      Page 2 of 4



$84,517 each and an SBA disaster recovery loan in the amount of$ 150,000.

       6.     List of officers and directors, if applicable, and their salaries and benefits at the time
       of filing and during the 1 year prior to filing:

              Luis Eduardo Pineres, Jr.- CEO, President, Director- current salary $7,000 per
              month and salary paid in 1 year prior to filing was $49,000 due to financial
              circumstances was

              Victor Patricio Amores Ordonez- Director- salary $7,000 per month; resigned
              July 29, 2021. Paid 54,083 in year prior to bankruptcy filing.


       7.   Debtor's fiscal year to date gross income and the debtor's gross income for the
       calendar or fiscal year prior to the filing of this petition:

            2021       $2,545,000
            2020       $3,130,221
            2019       $2,114,802

       8.   Amounts owed to various creditors:

              a. Obligations owed to priority creditors including priority tax obligations:

                                       IRS- $190,000 (includes penalties and interest)


              b. With respect to creditors holding secured claims, the name of and amounts
                 owed to such creditors and a description and estimated value of all collateral of
                 the debtor securing their claims,

              First Citizens Bank & Trust Company              ( Under Secured) $340,000.00
              Forward Financial, LLC                           (Under Secured) $ 60,000.00
              Fox Capital Group, Inc.                          (Under Secured) $135,000.00
              Newco Capital Group VI LLC                       (Under Secured) $ 49,248.20
              QFS Capital                                      (Under Secured) $150,000.00
              QFS Capital                                      (Under Secured)$ 14,000.00
              U.S. Small Business Administration               (Under Secured) $150,000.00
              Wells Fargo Bank, NA                             (Under Secured)$ 41,373.29




              c. Amount of unsecured claims: $ l,377,049.22(not inclusive of under secured
                 claims but includes the two PPP loans)

                                                  2
       Case 21-17747-RAM           Doc 11     Filed 08/10/21      Page 3 of 4




9. General description and approximate value of the debtor's assets:

       The Debtors assets consist of equipment/furniture/computers valued at
       approximately $5,000.00, cooler $0;
       Accounts Receivable of approximate value of $120,000;
       Cash in bank account at time of filing of $14.00.


10.     List of all insurance policies, the property covered under the policy, the name of
the insurer, the policy number, amount of coverage, whether the premium is current, the
date the next premium is due and date the policy expires:


       Commercial General Liability Hallmark Specialty Insurance Company-$1,000,000
       per incident, $2,000,000 aggregate, $100,000 damage to rental property,premium
       currentl/15/20-10/15/21

       Workers Compensation-CCMSI $1,000,000 each accident, $1,000,000 Disease,
       $1,000,000(policy limit)




11.     Number of employees and amounts of wages owed as of petition date: (5) Wages
are current (except for July 22-29 for Victor Patricio Amores Ordonez)

       Status of debtor's payroll and sales tax obligations, if applicable. Current aside from
       past IRS debt for payroll taxes in the approximate amount of $190,000 . This does
       not eliminate the obligation of chapter 11 debtors (other than individuals not
       engaged in business) to provide the more detailed payroll tax information required
       by Local Rule 2081-l(A):




                                         3
               Case 21-17747-RAM          Doc 11      Filed 08/10/21       Page 4 of 4




12.    Anticipated emergency relief to be requested within 14 days from t



               1. Emergency Motion to Utilize Cash Collateral
               2. Emergency Application to Retain Gamberg & Abrams a
               3.

                                             Signature
                                                           Luis Eduardo Pinerese:'.OWNER         ~

                                                ?1L___ \6 -
                                                     4


                                             Sigdli:ture/Thomas L. Abrams, Esq.
                                                                                         :;;7
                                             Thomas L. Abrams, Esq.
                                             633 S. Andrews Ave., #500
                                             Plantation, FL 33301

                                             Name and Address of Debtor's Attorney

                                              764329
                                             Florida Bar No.



Attach or file separately a Local Rule 2002-1 (F) certificate of service reflecting manner and date
of service on all affected parties.




                                                4
